Appeal and cross appeal from an order of the Supreme Court, Genesee County (Robert C. Noonan, A.J.), entered February 5, 2003. The order denied plaintiff’s motion and defendant’s cross motion for posttrial relief.
It is hereby ordered that said appeal and cross appeal be and the same hereby are unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CFLR 5501 [a] [1], [2]). Fresent—Pigott, Jr., P.J., Pine, Wisner, Scudder and Lawton, JJ.